MacIntyre, J.
To an action brought by P. M. Williams against Millie Brewton on two promissory notes, the defendant pleaded payment, want of consideration, and non est factum. The plaintiff made out his case. The defendant introduced evidence which, if believed by the jury, sustained one or more of her affirmative defenses. If credited by the jury, evidence introduced by the plaintiff was sufficient to refute the defendant’s evidence. The jury returned a verdict for the defendant, and the plaintiff excepted solely upon the general grounds. The plaintiff having died after the case was tried, his executors were made plaintiffs in error. Held: The jury being the judges of the credibility of the witnesses and the weight of the evidence, and there being evidence to support the verdict, and the judge having approved the verdict by over*211ruling the motion for a new trial, this court must, and does, affirm the judgment of the lower court.
Decided May 28, 1934.
John P. Rabun, H. H. Elders, for plaintiff.
W. T. Burlchalter, for defendant.

Judgment affio-med.


Broyles, C. J., and Guerry, J., concur.